NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 20-3058


                                      NONI BODDIE,
                                              Appellant

                                              v.

                             CARDONE INDUSTRIES, INC.


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-20-cv-02179)
                        District Judge: Hon. Gerald A. McHugh


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  September 23, 2021

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                             (Opinion filed: October 15, 2021)


                                         OPINION




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Noni Boddie sued her former employer, Cardone Industries, Inc. alleging

discrimination and negligent infliction of emotional distress. The District Court

determined her complaint failed to state a claim, and dismissed the matter. As that

decision was correct, we will affirm.

                                     I. BACKGROUND

       Boddie joined Cardone as Director of Human Resources.1 From the start, things

did not go well. On her first day, she questioned the racial and gender makeup of

Cardone’s upper management. On her second, she learned her office was located not in

Cardone’s headquarters, but a less hospitable satellite facility2 where “the overwhelming

majority of [Cardone’s] minority employees work.” (App. at 22–23.) Day three brought

news that business at Cardone was less robust than billed during her interviews. Vendor

payments lagged, layoffs loomed, hiring was now frozen. In all, it was not the

opportunity she expected. After a half fifth day, she resigned. Boddie filed a complaint

against Cardone asserting claims of discrimination under 42 U.S.C. § 1981 (Count 1) and

negligent infliction of emotional distress (Count 2). Cardone moved to dismiss the




       1
        We accept the facts alleged by Boddie as true. Fowler v. UPMC Shadyside, 578
F.3d 203, 210 (3d Cir. 2009).
      2
        A “boarded up, roach and mice infested building,” alleges Boddie in her
complaint. (App. at 26.)

                                             2
complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The District

Court granted the motion with prejudice. Boddie timely appealed.3

                                       II. DISCUSSION

       Boddie argues that the District Court erred in dismissing her claims. Seeing no

error, we will affirm.

A.     The § 1981 Claim

       Allegations of employment discrimination under § 1981 are mostly “identical to

the elements of an employment discrimination claim under Title VII.” Brown v. J. Kaz,

Inc., 581 F.3d 175, 181–82 (3d Cir. 2009). So a plaintiff may bring a claim for

discrimination under the pretext theory set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), as Boddie does here. Makky v. Chertoff, 541 F.3d 205, 213 (3d Cir.

2008); see also Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir. 1999).

       To state a claim under McDonnell Douglas, a plaintiff must first establish a prima

facie case of discrimination by showing: 1) membership in a protected class; 2)

qualification to hold the position; 3) an adverse employment action under 4)

“circumstances that could give rise to an inference of discrimination.” Makky, 541 F.3d at

214 (citing McDonnell Douglas, 411 U.S. at 802). All are necessary to state a claim, so


       3
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction under 28 U.S.C. § 1291. See, e.g., Phillips v. Cnty. of Allegheny, 515 F.3d
224, 230 (3d Cir. 2008). We review dismissal under Rule 12(b)(6) de novo, Fowler, 578
F.3d at 206, accepting all well-pleaded factual allegations as true, id. at 210–11. We
“then determine whether the facts alleged . . . are sufficient to show that the plaintiff has a
plausible claim for relief.” Id. at 211 (internal quotation marks omitted). To be
“plausible,” the factual allegations in the complaint must “permit the court to infer more
than the mere possibility of misconduct.” Id. (internal quotation marks omitted).
                                              3
Boddie must “put forth allegations that raise a reasonable expectation that discovery will

reveal evidence of the necessary element[s]” to survive a motion to dismiss. Fowler v.

UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (internal quotation marks omitted.

       We agree with the District Court that Boddie did not allege facts sufficient to support

an inference of constructive discharge—her theory of adverse employment action.

“Constructive discharge occurs when an employer knowingly permit[s] conditions . . . so

intolerable that a reasonable person subject to them would resign.” Spencer v. Wal-Mart

Stores, Inc., 469 F.3d 311, 316 n.4 (3d Cir. 2006) (internal quotation marks omitted). The

conditions Boddie alleges fall short of that threshold. To be sure, no one would welcome

sharing an odorous office with a cockroach “twice the size of a full grown cricket.” (App.

at 26–27.) But when Boddie voiced concern, her supervisor advised that a cleaning crew

would arrive later that day and permitted Boddie to leave early. Rather than giving Cardone

a chance to fix the problems, Boddie resigned. While that was her prerogative, “a

reasonable employee will . . . explore . . . alternative avenues thoroughly before coming to

the conclusion that resignation is the only option.” Clowes v. Allegheny Valley Hosp., 991

F.2d 1159, 1161–62 (3d Cir. 1993); see also Mandel v. M&Q Packaging Corp., 706 F.3d

157, 169 (3d Cir. 2013) (“[A]n employee’s subjective perceptions of unfairness or

harshness do not govern a claim of constructive discharge.”). Her allegations, taken as true,

do not support an inference of constructive discharge and the District Court did not err in

dismissing this claim.




                                              4
B.     Negligent Infliction of Emotional Distress

       Pennsylvania recognizes a cause of action for negligent infliction of emotional

distress in limited circumstances involving contractual or fiduciary duty, physical

danger, and observing injury to a close relative. Toney v. Chester Cnty. Hosp., 961

A.2d 192, 197–98 (Pa. Super. Ct. 2008), aff’d, 36 A.3d 83 (Pa. 2011) (per curiam). As the

District Court explained, employer-employee relationships are not covered. See, e.g.,

Denton v. Silver Stream Nursing & Rehab. Ctr., 739 A.2d 571, 578 (Pa. Super. Ct. 1999)

(declining to recognize a claim for negligent infliction of emotional distress premised on

employer-employee relationship). Dismissing this claim was proper.

                                    III. CONCLUSION

       For these reasons, we will affirm the District Court’s Order.




                                             5